Exhibit 10.1

 

[g139201kci001.jpg]

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made as of the last date executed below (the
“Effective Date”) by and between Thomas Group, Inc. (“Employer”) and Barbara
Stinnett (“Employee”).  Employer and Employee are hereinafter collectively
called the “Parties.”

 

WITNESSETH:

 

WHEREAS, Employee desires to be employed by Employer as Executive Vice President
and Chief Customer Officer, Worldwide Customer Operations of Employer, and
Employer desires to employ Employee in such capacity under the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein and other good and valuable consideration, the
parties agree as follows:

 

1.                                       Agreement of Employment.  Employer
agrees to employ Employee at-will, and Employee accepts such at-will employment,
upon the terms and conditions hereinafter set forth.  Such employment shall
become effective upon the Effective Date hereof.

 

2.                                       Duties and Authority.

 

a.                                       Position and Duties.  Employee shall
devote Employee’s best efforts to the performance of Employee’s duties and any
other work which may be assigned to Employee by Employee’s supervisors and
managers, all under and subject to Employer’s instructions and control. 
Employee will have overall responsibility for all strategy, marketing, sales and
consulting services and report to the Executive Chairman, Chief Executive
Officer and President of Thomas Group.

 

b.                                      Duty of Loyalty During Employment. 
Employee understands and acknowledges that employment with Employer requires
Employee’s full attention and effort.  Employee agrees that, during the period
of employment by Employer, Employee shall devote all of Employee’s working time,
attention, knowledge and skill to the business and interest of Employer as
Employer may from time to time reasonably request.  Further, Employee will not,
without Employer’s express written consent, engage in any employment or business
activity other than for Employer, including but not limited to employment or
business activity which is competitive with, or would otherwise conflict with,
his or her employment by Employer.

 

c.                                       Commencement of Duties.  Employee will
begin work on July 26, 2010.

 

3.                                       Compensation.  In consideration of the
services to be rendered by Employee pursuant to this Agreement, including
without limitation any services that may be rendered by Employee as an officer,
director, manager or member of any committee of Employer or any of its parents,
subsidiaries or affiliates, Employer shall pay to Employee, and Employee shall
accept, the following compensation during the term of this Agreement:

 

a.                                       Base Salary.  Employer shall pay
Employee a base salary of $325,000 annually ($27,083) per month (“Base Salary”),
pro-rated for 2010.  This base salary will increase in 2011 quarterly by $25,000
beginning on January 1, 2011, and continuing on the first day of each subsequent
consecutive

 

--------------------------------------------------------------------------------


 

quarter for an additional $25,000 for a maximum total of $100,000 in increases. 
This will bring Employee’s base salary to $425,000 by October 1, 2011.  The base
salary is   payable in accordance with the standard payroll practices of
Employer.

 

b.                                      Sign-on-bonus.  Employer will pay to the
Employee a sign on bonus of $25,000 payable after 60 days of consecutive
employment.  The sign on bonus is fully repayable to Employer should the
Employee terminate her employment voluntarily prior to September 15, 2012.

 

c.                                       Paid Time Off and Benefits.  During
Employee’s employment and consistent with Employer’s policy, Employee shall be
entitled to Paid Time Off. Employee will be eligible to participate in any
medical, dental, disability benefits, and/or 401(k) plans, subject to plan
requirements, that may be in effect at Thomas Group.  The benefits are effective
on Employee’s date of hire.

 

d.                                      Bonus program.  Employee will be
eligible to participate in Employers Incentive Compensation Plan at the rate of
65% of base and the Sales Incentive Compensation Plan as approved annually by
the Compensation Committee of the Board of Directors. The minimum sales amount
for the EVP of sales for the Sales Incentive Compensation Plan is $3 million. 
Both plans are attached for Employee review.

 

e.                                       Stock Options.  Upon approval of the
Compensation and Corporate Governance Committee of the Board of Directors at
their next meeting on July 28, 2010, Employee will be eligible for 100,000
shares of Thomas Group stock options prior to any split or reverse split. 
However, should a split or reverse split be voted on at the July 28, 2010, Board
of Directors meeting, Employee will be eligible to receive the adjusted number
of shares post split. All shares will be governed by the standard terms and
conditions of the Thomas Group stock option plan.  The share awards may be voted
upon at the next shareholders meeting in June of 2011.  These options will
become fully vested as of December 31, 2011, provided Employee is an Employee in
good standing on that date.

 

f.                                         Reimbursement of Business Expenses. 
Employer shall reimburse Employee for actual and reasonable miscellaneous
expenses incurred by Employee in performing Employee’s services hereunder. 
Employee shall submit an itemization of such expenses and supporting
documentation in accordance with Employer’s generally applicable policies and
procedures.

 

4.                                       Termination.  Employee’s employment
shall be “at-will”.  Employee’s employment may be terminated at any time by
either Employer or Employee for any reason, with or without cause.  As used
herein, “Cause” shall mean: (1) Employee’s conviction or plea of guilty or nolo
contendere to a crime that involves dishonesty, disloyalty, moral turpitude,
sexual harassment or discrimination, provides for a term of imprisonment or
constitutes a felony; (2) the willful and intentional failure or willful and
intentional refusal to follow reasonable and lawful instructions of the
Company’s Board of Directors; (3) a material act of omission involving
intentional misconduct, malfeasance or gross negligence in performance of duties
to the Company or involving neglect of duties in a manner that is materially
damaging to the Company or an affiliate of the Company; (4) a material breach or
default in the performance of obligations under Employee’s employment agreement
with the Company; (5)  a material  documented lack of performance  (6) a serious
violation of any of the Company’s policies to which officers of the Company are
subject; or (7) an act of misappropriation embezzlement, fraud or similar
conduct, whether or not involving the Company.   In the event of the termination
of Employee’s employment for reasons other than cause, Employee shall be
entitled to her salary for a period of three months should Employee be
terminated in 2010, and six months should Employee be terminated at any time
thereafter.  Employee shall not be entitled to receive any additional
compensation unless termination

 

2

--------------------------------------------------------------------------------


 

is due to a change in control.  In the event of Employee’s death during the term
of this Agreement, this Agreement shall terminate immediately upon Employee’s
death.

 

a.                                       Certain Definitions:

 

i.                                          A “Change in Control” shall mean a
change in the ownership or control of the Company which occurs by reason of any
of the following events:

 

a merger or consolidation in which securities possessing more than fifty percent
(50%) of the total combined voting power of the Corporation’s outstanding
securities are transferred to a person or persons different from the persons
holding those immediately prior to such transaction;

 

the sale, transfer or other disposition of all or substantially all of the
Company’s assets in complete liquidation or dissolution of Company; or

 

the acquisition, directly or indirectly, by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company), of
beneficial ownership of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities pursuant
to a tender or exchange offer made directly to the Company’s stockholders which
the Board recommends such stockholders to accept.

 

5.                                       Obligations of the Company upon Certain
Terminations following a “Change in Control”:  If a Change in Control occurs
and, the Company unilaterally terminates the Employee’s employment other than
for Cause or, the Company shall pay the Employee the following payments:

 

a.                                       Provided the Employee executes and
delivers to the Company a General Release and such release becomes effective in
accordance with applicable law, the Company shall pay to the Employee a
severance payment in the amount of twelve months salary equal to the Employee’s
salary at the time of termination provided the change in control results in a
share price of $2 per share or twelve months salary plus expected bonus if the
change in control results in a share price in excess of $3 per share.  These
prices are based upon the current number of shares as of June 22, 2010. 
However, should the Company execute a split or reverse split, the resulted price
per share from a change in control will be adjusted accordingly. Such benefit
shall be paid in one lump sum within sixty (60) days after the Employee’s date
of termination from the Company, or via salary continuation, either distribution
to be determined equally by the Employee and the Company, and such payment shall
be subject to the Company’s collection of all applicable withholding taxes.

 

3

--------------------------------------------------------------------------------


 

6.                                       Obligations of the Employee upon
Termination:

 

a.                                       General Release of Claims required
under Change of Control:  In order to receive any payments or benefits under
Section  5, the Employee must first execute and deliver to the Company, within
forty-five (45) days after the date of termination due to a Change in Control, a
General Release and Waiver of Claims (in the form provided by the Company) (a
“General Release”)   in favor of the Company and its subsidiaries, officers,
directors, employees and agents which shall release all claims the Employee may
have relating to the Employee’s employment with the Company (or any subsidiary)
other than claims relating to any benefits under this Agreement, and such
General Release must become effective and enforceable in accordance with its
terms following the expiration of any applicable revocation period under federal
or state law.  If such General Release is not executed and delivered to the
Corporation within the applicable forty-five (45)-day period hereunder or does
not otherwise become effective and enforceable in accordance with its terms,
then no severance benefits will provided the Executive under Section 5.

 

7.                                       Confidentiality.

 

a.                                       Confidential Information.  Employee
agrees and acknowledges that during Employee’s employment with Employer,
Employee will have access to and acquire confidential and proprietary
information regarding the business of Employer that is not generally available
to the public.  In order to assist Employee with Employee’s duties, Employer
promises to provide Employee with Confidential Information regarding the
business of Employer that is not generally available to the public and that, if
disclosed, could put Employer at an unfair competitive disadvantage.  For
purposes of this Agreement, “Confidential Information” means any information or
material (i) generated, collected, or used by Employer that relates to its
actual or anticipated business or research and development, or (ii) suggested by
or resulting from work assigned to and/or performed by Employee for or on behalf
of Employer, including without limitation information regarding the use and
application of Thomas Group methodologies and other information and concepts
developed by Employer to improve the business processes of corporations and
other organizations; software or other technology developed by Employer and any
research data or other documentation related to the development of such software
or technology; client lists and prospect lists developed by Employer;
information regarding Employer’s clients which Employee acquires as a result of
employment with Employer, including client contracts, work performed for
clients, client contacts, client requirements and needs, data used by Employer
to formulate client bids, client financial information, and other information
regarding the client’s business; information related to Employer’s business,
including but not limited to marketing strategies and plans, sales procedures,
operating policies and procedures, pricing and pricing strategies, business
plans, sales, profits, and other business and financial information of Employer;
training materials developed by and utilized by Employer; employee files,
skills, performance and qualifications of personnel of Employer; trade secrets,
inventions (whether patented or unpatented), copyrights, service marks,
know-how, algorithms, computer programs, computer code and related
documentation; and compilations of any of the foregoing information relating to
the actual or anticipated business of Employer.  Employee agrees and
acknowledges that substantial time, labor, skill and money have been and will be
invested in developing the Confidential Information and that the protection and
maintenance of this Confidential Information constitute legitimate interests to
be protected by Employer.

 

b.                                      Non-Disclosure.  As a material
inducement to Employer to enter into this Agreement, and to pay to Employee the
compensation set forth herein, Employee agrees that, both during Employee’s
employment with Employer and at any time thereafter, Employee shall preserve in
strictest confidence, and shall not disclose, copy or take away, either directly
or indirectly, or use for Employee’s

 

4

--------------------------------------------------------------------------------


 

own benefit or the benefit of any third party, any Confidential Information of
Employer, or any confidential or proprietary information or material received by
Employer, except as required in the ordinary course of Employee’s employment for
the benefit of Employer.  All documents, records, files, computer programs,
electronic data, and tangible items and materials containing or embodying any
Confidential Information, including all copies thereof, whether prepared by
Employee or by others, are the property of Employer and shall immediately be
returned to Employer upon termination of Employee’s employment with Employer
(voluntary or otherwise), or at any time upon Employer’s request, and no copies
thereof shall be kept by Employee.

 

c.                                       Non-Disclosure of Confidential
Information of Third Parties.  Employee shall not use or disclose, during
Employee’s employment with Employer, confidential information belonging to any
third parties unless written permission has been given by such third parties to
Employer, and been accepted by Employer, to allow Employer to use and/or
disclose such information.  Employee shall defend and indemnify Employer for all
losses, costs (including attorney’s fees) or damages that result from any breach
of the covenant contained in the preceding sentence.

 

8.                                       Non-Competition and Non-Solicitation.

 

a.                                       Definitions.

 

i.                                          “Competitive Business” shall mean
any person or entity that provides the same or substantially similar products or
services as Employer, including but not limited to management or operational
consulting services.

 

ii.                                       “Non-Competition Period” shall mean
the period beginning on the Effective Date of this Agreement and continuing
until the date that is twelve (12) months after the voluntary date of
termination of Employee’s employment with Employer, regardless of the reason for
such termination.

 

iii.                                    “Customer” shall mean any person, firm,
corporation, partnership, association or other entity to which Employer provided
services during the twelve (12) months prior to the termination of this
Agreement and with which Employee had contact in the course of Employee’s
employment with Employer, or with respect to which Employee possesses
information that is proprietary or confidential to Employer.

 

iv.                                   “Prospective Customer” shall mean any
person, firm, corporation, partnership, association or other entity to which
Employer identified as a target Customer, contacted, solicited, or pitched its
services to during the twelve (12) months prior to the termination of this
Agreement and with respect to which Employee had knowledge of Employer’s
interest in such Prospective Customer.

 

b.                                      Non-Competition.  Employee acknowledges
that Employer competes actively throughout the entire United States and has a
legitimate business interest in protecting itself throughout the entire United
States.  Employee acknowledges that the services Employee is to render are of a
special and unusual character with a unique value to Employer, the loss of which
cannot adequately be compensated by damages in action at law.  In view of the
unique value to Employer of the services of Employee, in consideration of
Employer’s agreement to provide Employee with Confidential Information and other
consideration specified herein, including but not limited to training on
specific products unique to Thomas Group and not available to the public at
large, and as a material inducement for Employer to enter into this Agreement,
Employee agrees that, during the Non-Competition Period, Employee shall not,
within the United States, directly or indirectly:

 

5

--------------------------------------------------------------------------------


 

i.                                          provide personal services, as an
officer, director, executive, manager, employee, consultant, advisor,
independent contractor or otherwise, to a Competitive Business;

 

ii.                                       develop, acquire or maintain an
ownership interest in a Competitive Business; provided, however, that ownership
interest of less than five percent (5%) of the outstanding capital stock of a
publicly traded Competitive Business shall not be a violation of this
Section 8(b)(ii); or

 

iii.                                    offer, develop, or provide any products
or services that would constitute a Competitive Business.

 

c.                                       Non-Solicitation.  During the
Non-Competition Period, Employee shall not, directly or indirectly, on behalf of
Employee or any Competitive Business:

 

i.                                          take any action to, or do anything
reasonably intended to, divert business from Employer or any of its
subsidiaries, solicit any Customer or prospective Customer of Employer, or
influence or attempt to influence any existing or prospective Customers,
vendors, or suppliers of Employer to cease doing business with Employer; or

 

ii.                                       hire, employ, solicit, divert or
recruit for employment or attempt to hire, employ, solicit, divert or recruit
for employment any person who is, during such time frame, an employee of
Employer, or in any other manner attempt, directly or indirectly, to influence,
induce, or encourage any employee of Employer to leave the employment of
Employer.

 

d.                                      Judicial Amendment.  Employer and
Employee acknowledge the reasonableness of the agreements set forth in Sections
7 and 8, including the reasonableness of the geographic area, duration of time
and scope of activity restrained that are specified in Section 8.  Employee
further acknowledges that Employee’s skills are such that Employee can be
gainfully employed in noncompetitive employment and that the agreement not to
compete will in no way prevent Employee from earning a living.  Notwithstanding
the foregoing, if it is judicially determined that any of the limitations
contained in Sections 7 and 8 are unreasonable, illegal or offensive under
applicable law(s) (statute, common law or otherwise) and may not be enforced as
herein agreed, Employee and Employer agree that the unreasonable, illegal, or
offensive portions of Sections 7 and 8 shall be and hereby are redrafted to
conform with those applicable laws, while leaving the remaining portions of
Sections 7 and 8 intact.  By agreeing to this contractual modification
prospectively at this time, Employee and Employer intend to make the agreements
contained in Sections 7 and 8, including but not limited to the covenant not to
compete contained in Section 8, legal under the law(s) of all applicable states
so that the entire agreement not to compete and/or this entire Agreement as
prospectively modified shall remain in full force and effect and shall not be
rendered void or illegal.  Such modifications shall not affect the payments made
to Employee under this Agreement.

 

e.                                       Notice to Prospective or Subsequent
Employers.  Employee shall notify any person or entity employing Employee after
termination of this Agreement or evidencing an intention of employing Employee
after termination of this Agreement of the existence and provisions of Sections
7 and 8 of this Agreement.  In addition, Employee agrees that Employer may
notify any person or entity employing Employee or evidencing an intention of
employing Employee of the existence and provisions of this Agreement.

 

9.                                       Remedies.  Employee acknowledges that
Employee’s abilities and the services Employee will provide to Employer are
unique and that Employee’s failure to perform the obligations under

 

6

--------------------------------------------------------------------------------


 

Sections 7 and 8 of this Agreement would cause Employer irreparable harm and
injury.  Employee further acknowledges that damages at law will not be an
adequate remedy for breach of the covenants contained in Sections 7 and 8, and
that the only adequate remedy is one that would prevent Employee from breaching
the terms of Sections 7 and 8.  As a result, Employee and Employer agree that
Employer’s remedies may include specific performance, a temporary restraining
order, preliminary and permanent injunctive relief, or other equitable relief
against any threatened or actual breach of Sections 7 and 8 by Employee. 
Employee agrees to indemnify and hold Employer harmless from any and all losses,
claims, damages, or expenses, including attorneys’ fees, arising or growing out
of any breach or threatened breach Sections 5 and 6 of this Agreement. The
termination of Employee for any reason shall not be deemed a waiver by Employer
of any breach by Employee of this Agreement or any other obligation owed to
Employer, and notwithstanding such a termination, Employee shall be liable for
all damages attributable to such a breach.  Nothing contained in this Section 9
shall prohibit Employer from seeking and obtaining any other remedy, including
monetary damages, to which it may be entitled.

 

10.                                 Representations of Employee.  Employee
represents that Employee’s execution of this Agreement, and performance of
Employee’s obligations hereunder, will not conflict with, or result in a
violation of or breach of, any other agreement to which Employee is a party or
any judgment, order or decree to which Employee is subject.  Employee certifies
that Employee has no outstanding agreement or obligation that is in conflict
with any of the provisions of this Agreement, or that would preclude Employee
from complying with the provisions hereof and further certifies that Employee
will not enter into any such conflicting agreement while employed by Employer.

 

11.                                 Non-Disparagement.  Employee agrees not to,
directly or indirectly; disparage Employer or any of its affiliates or any of
their respective equity holders, affiliates, directors, managers, officers,
employees, agents or representatives, or any of their financial records or
operations, or any of their products or practices, either orally or in writing. 
Employer agrees not to, directly or indirectly, disparage Employee.

 

12.                                 Neutral Reference.  Upon Employee’s
termination of employment, all reference inquiries should be directed to the
Human Resources Department, which will confirm to prospective employers the
position(s) held and dates of employment.

 

13.                                 Intellectual Property.

 

a.                                       Assignment.  All Works (as defined
below) shall belong exclusively to Employer, whether or not fixed in a tangible
medium of expression.  To the maximum extent permitted under applicable law, all
Works shall be deemed to be “works made for hire” under the United States
Copyright Act, and Employer shall be deemed to be the author thereof.  If and to
the extent any Works are determined not to constitute “works made for hire,”
Employee agrees to, and hereby irrevocably assigns and transfers to Employer to
the maximum extent permitted by law all right, title and interest in and to the
Works, including all copyrights, patents, trade secret rights and other
proprietary rights.  Without limiting the foregoing, Employee agrees to, and
hereby irrevocably assigns and transfers to Employer all economic rights to the
Works, including the rights to reproduce, manufacture, use, adapt, modify,
publish, distribute, sublicense, publicly perform and communicate, translate,
lease, import and otherwise exploit the Works.  Employee shall have no right to
exercise any economic rights to the Works and will not reproduce, adapt, modify,
publish, distribute, sublicense, publicly perform or communicate, translate,
lease, import or otherwise exploit the Works, except as expressly authorized by
Employer.  Employee expressly acknowledges and agrees that Employee wishes to
remain anonymous and not to have Employee’s name or any pseudonym used in
connection with the Works.  Employee hereby approves any and all modifications,
uses, publications and other exploitation of the Works that Employer or any
successor or transferee thereof may elect to make, and Employee expressly agrees
that no such

 

7

--------------------------------------------------------------------------------


 

modifications, uses, publications or exploitations will or may cause harm to
Employee’s honor or reputation or be deemed to constitute a distortion or
mutilation of the Works.  Employer shall have the unrestricted right to transfer
and convey any or all of Employer’s rights in or relating to the Works to any
person or entity.

 

b.                                      Scope of Assignment.  Employee
acknowledges and understands that any assignment of inventions required by this
Agreement does not apply to an invention for which no equipment, supplies,
facility or trade secret information of Employer was used and which was
developed entirely on Employee’s own time, unless (a) the invention relates at
the time of conception or reduction to practice of the invention (i) directly to
the business of Employer or (ii) to Employer’s actual or demonstrably
anticipated research or development, or (b) the invention results from any work
performed by Employee for Employer.

 

c.                                       Records.  Employee will keep and
maintain adequate and current written records of all inventions, original works
of authorship, trade secrets or other Works in which rights vest in or are
assigned to Employer hereunder.  The records will be in the form of notes,
sketches, drawings, and any other format that may be specified by Employer.  The
records will be available to and remain the sole property of Employer at all
times.

 

d.                                      Assistance.  Employee will provide any
assistance reasonably requested by Employer to: (i) obtain United States or
foreign letters patent, trademark and copyright registrations covering, and/or
(ii) transfer to Employer any rights that Employee may have (including short
form assignments intended for recording with the U.S. Copyright Office, the U.S.
Patent and Trademark Office, or any other entity) regarding, inventions,
original works of authorship and other Works belonging or assigned hereunder to
Employer.  Employee understands that Employee’s obligations under this
Section shall survive any termination of this Agreement or of Employee’s
employment in perpetuity, provided that Employer will compensate Employee at a
reasonable rate for time actually spent performing such obligations at
Employer’s request after such termination.

 

e.                                       Works.  “Works” means: (i) any
inventions, trade secrets, ideas or original works of authorship that Employee
conceives, develops, discovers or makes in whole or in part during Employee’s
employment with Employer (which term includes, for purposes of this entire
definition, any affiliate of Employer), or that Employee conceived, developed,
discovered, or made in whole or in part during Employee’s employment or
relationship with Employer, and that relate to the business of Employer or its
actual or demonstrably anticipated research or development; (ii) any inventions,
trade secrets, ideas or original works of authorship that Employee conceives,
develops, discovers or makes in whole or in part during or for a period of one
year after Employee’s employment with Employer or any other Employer Entity, or
which Employee conceived, developed, discovered, or made in whole or in part
during Employee’s employment or relationship with Employer, and which are made
through the use of any of Employer’s equipment, facilities, supplies, trade
secrets or time, or which result from any work that Employee performs or
performed for Employer; and (iii) any part or aspect of any of the foregoing.

 

14.                                 Return of Company Property; Reimbursement. 
Subject to applicable law, upon termination of employment for any reason either
by Employee or Employer, Employee shall return all property of Employer for
which Employee is responsible, or that is in Employee’s possession, custody, or
control, and shall reimburse Employer for the fair market value of any and all
lost or destroyed property of Employer for which Employee was responsible,
including, but not limited to, cell phones or PDAs, pagers, security access
keys, air cards, and laptop computers.  In addition, subject to applicable law,
Employee shall reimburse Employer for any and all overpaid compensation at the
time of termination.  If Employee does not reimburse Employer for all such
property, then Employee authorizes Employer to

 

8

--------------------------------------------------------------------------------


 

withhold (and Employer shall withhold) the replacement cost of the property
and/or overpaid funds from any compensation due to Employee.

 

15.                                 General Provisions.

 

a.                                       Assignment.  This Agreement is personal
to Employee and shall not be assignable by Employee without the express written
consent of Employer.  Employer shall have the right to assign this Agreement to
any affiliate or successor in interest of Employer, whether by merger,
consolidation, purchase of assets or otherwise.

 

b.                                      Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of Employer and any and all of its
successors and assigns, and it shall bind and inure to the benefit of Employee
and Employee’s heirs and legal representatives.

 

c.                                       Withholding.  Employer shall be
entitled to withhold from any amounts payable under this Agreement any federal,
state, local or foreign withholding or other taxes or charges which it is from
time to time required to withhold.  Employer shall be entitled to rely on an
opinion of counsel if any questions as to the amount or requirement of such
withholding shall arise.

 

d.                                      Severability.  The provisions of this
Agreement are severable.  The invalidity or unenforceability of any one or more
of the provisions hereof shall not affect the validity or enforceability of any
other part of this Agreement.

 

e.                                       Waiver.  A party’s failure to insist on
compliance or enforcement of any provision of this Agreement shall not affect
the validity or enforceability or constitute a waiver of future enforcement of
that provision or of any other provision of this Agreement by that party or any
other party to this Agreement.

 

f.                                         Survival.  The provisions of Sections
7, 8, 9, 10, 11, 13, 14 and 15 shall survive the termination of this Agreement
and shall be binding upon the successors and assigns of Employee.

 

g.                                      Notices.  Any notice or other
communication required or permitted herein shall be sufficiently given if
delivered in person, sent via facsimile transmission or sent by certified mail,
return receipt requested, postage prepaid, or sent by nationally-recognized
overnight courier, and addressed to:

 

Employer:                                         Thomas Group, Inc.

Attn: R. Robin M. Stacey

5221 North O’Connor Boulevard, Suite 500

Irving, Texas 75039-3714

Fax:  972.443.1789

 

Employee:                                       Barbara D. Stinnett

At such address to be determined

 

or such other address as shall be furnished in writing by any such party.  Any
such notice will be deemed given upon delivery, if delivered in person, or upon
the date of mailing, if sent by certified mail, or the date delivery is
confirmed by the courier if sent by nationally-recognized overnight courier. 
Notices sent by any other method shall be deemed to have been received when
actually received by the addressee or its or his authorized agent.

 

9

--------------------------------------------------------------------------------


 

h.                                      Applicable Law.  Except to the extent
preempted by federal law, this Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas, without considering
its laws or rules related to choice of law.  Venue for any dispute related to
this Agreement shall be fixed in the Civil District Courts of Dallas County,
Texas or, if federal jurisdiction is appropriate, in the United States District
Court in the Northern District of Texas.  Employee acknowledges that Employee
has significant contacts with Texas and that such courts have personal
jurisdiction over Employee and submits to the jurisdiction of such courts.

 

i.                                          Modification.  This Agreement may
not be amended or modified other than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

j.                                          Merger.  This Agreement shall
constitute the entire agreement between the parties, supersede any and all other
agreements, either oral or written, between the parties hereto with respect to
the subject matters thereof and contain all of the covenants and agreements
between the parties with respect thereto.  Any and all prior agreements,
understandings, or commitments between Employer, its predecessors, parents,
subsidiaries or affiliates, and Employee with respect to any such matter are
hereby suspended and revoked as of the Effective Date of this Agreement.

 

k.                                       Counterparts.  This Agreement may be
executed in counterparts, each of which shall constitute an original, but all of
which shall constitute one and the same document.IN WITNESS WHEREOF, the parties
have executed this Agreement, to be effective on the Effective Date hereof.

 

 

 

Thomas Group, Inc.:

 

 

 

 

 

 

 

By:

/s/ R. Robin M. Stacey

 

Name: R. Robin M. Stacey

 

Its: Vice President, Human Resources

 

 

 

5221 North O’Connor Boulevard, Suite 500,

 

Irving, Texas 75039-3714

 

 

 

 

Date:

July 7, 2010

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

By:

/s/ Barbara D. Stinnett

 

Name: Barbara Stinnett

 

 

 

 

Date:

July 2, 2010

 

10

--------------------------------------------------------------------------------